 1                                                           The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     MINNESOTA LIFE INSURANCE               )      NO. 2:18-cv-01058
 9   COMPANY,                               )
                                            )      PROPOSED ORDER GRANTING MOTION
10                   Plaintiff,                    FOR JUDGMENT IN INTERPLEADER,
                                            )      FOR ATTORNEY FEES AND COSTS AND
11          v.                              )      GRANTING AN INJUNCTION
                                            )
12   WENDY ROBERSON, an individual; A.R., a )
     minor, by and through her guardian     )
13   CHRISTINE RIGGENBERG,                  )
14                                          )
                     Defendants.
     ______________________________________ )
15

16           THIS MATTER comes before the Court on Minnesota Life Insurance

17   Company’s (“Minnesota Life”) Motion for Judgment in Interpleader, to Award Fees and

18   Costs, and Grant an Injunction (the “Motion”). Dkt. # 17. No party has opposed or

19   otherwise objected to Minnesota Life’s Motion, and the Court takes this lack of

20   opposition as an “admission that the motion has merit.” W.D. Wash. Local Civil Rule

21   7(b)(2).

22           Accordingly, the Court ORDERS that Minnesota Life’s Motion is GRANTED.

23   Dkt. # 17. Judgment in interpleader is granted and Minnesota Life and its successors,

24   subsidiaries, agents, employees, and attorneys are released, forever discharged and

25   acquitted from any and all liability of any kind or nature whatsoever by the parties to

26   PROPOSED ORDER GRANTING MOTION
     TO AWARD FEES AND COSTS, GRANT AN
27
                                                                       KARR TUTTLE CAMPBELL
     INJUNCTION, AND DISMISS MINNESOTA LIFE
     INSURANCE COMPANY- 1
                                                                       701 Fifth Avenue, Suite 3300
     No. 2:18-CV-01058                                                  Seattle, Washington 98104
     #1202629 v1 / 42732-024                                                   Main: (206) 223 1313
                                                                               Fax: (206) 682 7100
 1
     this action, their representatives, beneficiaries, assigns, and other parties in privity with
 2
     them, on account of payment of any sum due under the life insurance policy issued to
 3
     John B. Miller. Minnesota Life is awarded its fees and costs in the amount of $4,717.74,
 4
     which shall be awarded to Minnesota Life Insurance Company from the funds deposited
 5
     in the Court’s registry and the clerk is hereby directed to remit the above to Minnesota
 6
     Life Insurance Company, c/o Medora Marisseau at Karr Tuttle Campbell, 701 Fifth
 7
     Avenue, Suite 3300, Seattle, WA 98104. Defendants are enjoined from prosecuting any
 8
     action against Minnesota Life relating to John M. Miller’s life insurance policy, and/or
 9
     handling of claims or payments relating to the life insurance policy. This applies to all
10
     of their beneficiaries, heirs, agents, attorneys, assigns, and any other parties in privity
11
     with them.
12

13           DATED this 11th day of March, 2019.
14

15

16
                                                        A
17                                                      The Honorable Richard A. Jones
                                                        United States District Judge
18

19

20

21

22

23

24

25

26   PROPOSED ORDER GRANTING MOTION
     TO AWARD FEES AND COSTS, GRANT AN
27
                                                                           KARR TUTTLE CAMPBELL
     INJUNCTION, AND DISMISS MINNESOTA LIFE
     INSURANCE COMPANY- 2
                                                                           701 Fifth Avenue, Suite 3300
     No. 2:18-CV-01058                                                      Seattle, Washington 98104
     #1202629 v1 / 42732-024                                                       Main: (206) 223 1313
                                                                                   Fax: (206) 682 7100
